Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-11, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Waight et al. (US 4072431).
Re’ Claim 1.    Waight discloses a brake rod (piston end disclosed for use in aircraft control surface or control rod) for a steering/braking mechanism comprising:
a rod body (inherent in the piston end of the actuator disclosed in which the threaded end 42 threads into) having a longitudinal axis;
a rod end (shown in Fig. 2) at a first end of the rod body, the rod end having a bore (bearing axis) there through having a bore axis arranged generally perpendicular to the rod longitudinal axis; and
a rod end shield (10) mounted to the rod and extending in a longitudinal direction axially beyond the rod end.
Re’ Claim 2.    Waight discloses wherein the rod end shield is curved (curve shown in Fig. 1 as it wraps around the head of the rod end) so as to extend partially around the rod end.
Re’ Claim 4.    Waight discloses wherein the rod end shield comprises a base portion 16 mounted to the rod and a shield portion 12/14 extending therefrom.

Re’ Claim 9.    Waight discloses wherein the rod end shield extends around the bore axis as far as the longitudinal axis of the rod (clearly shown in Fig. 2).
Re’ Claim 10.    Waight discloses wherein the rod end shield is a sheet metal or plastics component.
Re’ Claim 11.    Waight discloses wherein the rod end shield is mounted to the rod at a single axial location of the rod (Shown in Fig. 2).
Re’ Claim 15. Waight discloses A rod end shield 10 for mounting to a rod 40 , the rod end shield comprising:
a base portion 16 for mounting to the rod and a shield portion extending from the base portion;
wherein the shield portion comprises a proximal straight portion 12/14 for extending along an external surface of the rod and a distal curved portion for extending around the rod end (end portion leading to 32/34).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waight et al. (US 4072431).
Re’ Claim 3.    Waight discloses wherein the rod end is a separate component from the rod body (as it is threaded on to) and is mounted thereto, however does not specifically disclose, optionally, the rod end shield is mounted to the rod body; or wherein the rod end is formed integrally with the rod body (optionally the clip could be attached to either the threaded portion or the body (piston) portion). It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the clip to the threads or piston in order to keep the clip from being lost or falling off the device.  

Re’ Claim 8.    Waight discloses wherein the shield portion comprises a proximal straight portion 12/14 for extending along an external surface of the rod and a distal curved portion (around up to 32/34) for extending around the rod end. (shown in Fig. 1).

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labry et al. (FR 3031083) in view of Waight et al. (US 4072431).
Re’ Claim 12-14.    Labry discloses a steering/braking mechanism for an aircraft comprising:
a mount receiving a first pivot shaft and a second pivot shaft;
a first steering arm pivotally mounted about the first pivot shaft, and having a first clevis at a first end arranged on one side of the first pivot shaft for rotatably receiving a pedal shaft and a second clevis at a second end arranged on an opposite side of the first pivot shaft for rotatably receiving a first steering rod;
a first brake crank fixedly mounted to the first pedal shaft at a first end received within the first clevis and having a third clevis at a second end;
a brake rod as claimed in claim 1, the rod end bore of the rod end being arranged within the third clevis and receiving a clevis pin connecting the rod end to the third clevis, the rod end shield being received in the third clevis between the rod end and the first brake crank, the brake rod having a second rod end; and
a brake lever having a first end rotatably mounted to the second pivot shaft and a second end having a fourth clevis which pivotally receives the second rod end of the brake rod;
wherein the rod end shield extends longitudinally sufficiently far beyond the rod end as to prevent the brake rod from disengaging from the third clevis in a direction towards the first brake crank in the event that the brake rod or its connection to the third clevis breaks, thereby avoiding the brake rod engaging the first steering arm.
a second steering arm pivotally mounted about the first pivot shaft, and having a first clevis at a first end arranged on one side of the first pivot shaft for rotatably receiving a second pedal shaft and a second clevis at a second end arranged on an opposite side of the first pivot shaft for rotatably receiving a second steering rod;
a second brake crank fixedly rotationally mounted to the second pedal shaft at a first end received within the first clevis of the second steering arm and having a third clevis at a second end;

the first and second brake levers are connected to a brake mechanism.
a second brake lever having a first end rotatably mounted to the second pivot shaft and a second end having a fourth clevis which pivotally receives the second end of the second brake rod.
(The Brake pedal and steering linkage/rod system discloses in Fig. 1 of Labry clearly discloses the claim limitations related to the braking system of claims 12-14 including the pedal shafts and pivot shafts) In combination with the teachings of Waight teaches the brake rod of claim 1 and,
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the brake rod of Waight in the invention of Labry in order to provide a means of protection and wear prevention to the rod end. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642